Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00907-CV

Aundria HINOJOSA and Florencio Hinojosa, V, Individually as Wrongful Death Beneficiaries
 of Florencio Hinojosa, VI, Deceased and on Behalf of the Estate of Florencio Hinojosa, VI,
                                        Deceased,
                                        Appellants

                                              v.

 Sophia Anita KOEN, M.D.; Sophia A. Koen, M.D., P.A.; and Christus Spohn Health System
                   Corporation d/b/a Christus Spohn Hospital Alice,
                                      Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-07-54935-CV
                       Honorable Richard C. Terrell, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. The costs of this appeal are taxed against the appellants.

       SIGNED November 6, 2019.


                                               _____________________________
                                               Irene Rios, Justice